—)

1

Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 1 of 13

CLERK OF THE
Robert L. Sterup DISTRICT COURT
Brown Law Firm, PC TERRY HALPIN
315 North 24th Street
Billings, Montana 59101 , 221 HAY -Y Py 4Q-

Telephone: (406) 248-2611

Facsimile: (406) 248-3128 FILED
rsterup@brownfirm.com RY |
DEPUTY

Barry Barnett (pre hac vice forthcoming)
Susman Godfrey L.L.P.

1000 Louisiana, Suite 5100

Houston, Texas 77002

Telephone: (713) 651-9366

Facsimile: (713) 654-6666
bbarnett@susmangodfrey.com

Attorneys for Plaintiff Talen Montana, LLC
Additional Attorneys listed in signature block

Montana Thirteenth Judicial District Court
Yellowstone County

 

Talen Montana, LLC, hy 2 1 - 05 | 1

Plaintiff, Cause No.

° Judge: Ashley Harada

Avista Corporation; NorthWestern
Corporation; PacifiCorp; Portland General Complaint for Declaratory Judgment and
Electric Company; and Puget Sound Energy, | Petition to Compel Arbitration

Inc.,

 

Defendants.

 

Plaintiff Talen Montana, LLC (“Talen Montana”) respectfully states the following:
Necessity of Action
1, Since the 1980s, the people of the State of Montana and the City of Colstrip have
relied on the Colstrip Steam Electric Siation for jobs, power, and prosperity. Now mandates by

the States of Washington and Oregon have put Colstrip’s future at risk. Four of Colstrip’s co-

Complaint
8123712v1/017068
Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 2 of 13

owners—Avista Corporation, PacifiCorp, Portland General Electric Company, and Puget Sound
Energy—are attempting to force Colstrip to close by the end of 2025, in obedience to
Washington’s ban on the sale of electricity from Colstrip and other plants that generate power
from coal. They are also trying to compel arbitration of Colstrip’s fate in Washington by a single
arbitrator to be chosen by a Washington court, in disobedience to controlling Montana law
requiring arbitration in Montana before three arbitrators. As the Operator and a co-owner of
Colstrip, Talen Montana brings this action for declaratory and injunctive relief, including a
declaration that the arbitration over its and Montana’s future must be held in Montana before a
panel of three arbitrators applying Montana law. See Mont. Code § 27-5-323.
The Parties

2. Plaintiff Talen Montana is a Delaware limited liability company with its principal
place of business in The Woodlands, Texas. Talen Montana is the Operator of and a co-owner of
Colstrip.

3. Defendant Avista Corporation (“Avista”) is a Washington investor-owned utility
with its principal place of business in Spokane, Washington. Avista serves customers in Idaho,
Montana, Oregon, and Washington. Avista is a co-owner of Colstrip.

4. Nominal Defendant NorthWestern Corporation (“NorthWestern”) is a Delaware
corporation with its principal place of business in Sioux Falls, South Dakota. NorthWestern is
an investor-owned utility that serves customers in Montana, Nebraska, South Dakota, and
Yellowstone National Park. NorthWestern is a co-owner of Colstrip,

3. Defendant PacifiCorp is a wholly-owned subsidiary of Berkshire Hathaway
Energy with two business units: Pacific Power and Rocky Mountain Power. Pacific Power is a
regulated electric utility based in Portland, Oregon that provides services to customers in

2

Complaint
my

Case 1:21-cv-00058-SPW-TJC Document 3. Filed 05/21/21 Page 3 of 13

California, Oregon, and Washington. Rocky Mountain Power is a regulated electric utility based
in Salt Lake City, Utah that provides services to customers in Idaho, Utah, and Wyoming.
PacifiCorp is a co-owner of Colstrip.

6. Defendant Portland General Electric Company (“Portland”) is an investor-owned
Oregon utility with its principal place of business in Portland, Oregon. Portland serves
customers in Oregon. Portland is a co-owner of Colstrip.

7. Defendant Puget Sound Energy, Inc. (“Puget”) is a Washington investor-owned
utility with its principal place of business in Bellevue, Washington. Puget serves customers in
Washington. Puget is a co-owner of Colstrip.

Jurisdiction and Venuc

8. This Court has original jurisdiction over the subject matter of this action, Mont.
Code § 3-5-302(1)(b), and has personal jurisdiction over Defendants, Mont. R. Civ.
P. 4(b)(1 (A), 4(b)1(C).

9. Venue is proper in this Court under Montana Code § 27-5-323. NorthWestern has
a place of business in Yellowstone County, including a customer service office in Billings,
Montana. In addition, Colstrip’s transmission line runs through Yellowstone County.

Additional Allegations Common to all Counts

A. Colstrip’s Importance to Montana

10. Montanans rely on Colstrip for both electricity gencration and economic
opportunity. It is particularly important fo the City of Colstrip.
11. As of the 2020 census, the City of Colstrip is home to 2,196 people, many of

whom work directly at Colstrip or for local businesses that support it.

Complaint
1

Case 1:21-cv-00058-SPW-TJC Document 3. Filed 05/21/21 Page 4 of 13

12. _—_ Colstrip has two active, coal-fired generating units—Units 3 and 4—which are
together capable of producing up to 1,480 Megawatts of electricity. Unit 3 became active in
1983, and Unit 4 followed in 1985. (Units 1 and 2 were built much earlier and were retired in
2020.)

13. Colstrip is vital to Montana’s economy. In 2018, the University of Montana's
Bureau of Business and Economic Research examined how a hypothetical 2027 retirement of
Colstrip would impact jobs, income, population, and economic output throughout Montana. The
study concluded that the negative economic effects would be dramatic and felt throughout the
state:

a, Approximately 3,300 jobs would be lost;

b. Household income in Montana would fall by between $250 million and $350
million per year;

c. Montana’s population would decline by approximately 7,000 as people left the
state in search of better opportunities; and

d. Montana would lose more than $1.2 billion in tax and nontax revenues, not
including additional losses to local governments from declining property tax
revenue and coal gross proceeds taxes.

14. The consequences would be felt throughout the statc. Jobs in the service industry,
retail, and construction would evaporate. Declining tax revenues would force cuts in
government services. Even seemingly unrelated industries, such as health care, would suffer due
to reduced incomes and populations.

15. | The consequences of shuttering Colstrip are dire and there is no good reason to do

so because it is producing electricity consistent with prudent utility practice or “PUP.”

Complaint
Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 5 of 13

B. Avista, PacifiCorp, Portland, and Puget Try to Close Colstrip Prematurely

16. Avista, PacifiCorp, and Puget want Colstrip closed, not because it is broken, but
because their market for Colstrip-produced electricity will shrink in 2026 when a new
Washington law will prevent them from using this electricity to serve customers in Washington.
See RCW Chapter 19-405. Similarly, Portland exports electricity exclusively to Oregon, which
will not accept coal-generated electricity after 2029 (and may accelerate that timeline). See ORS
757.518(2).

17. During the 2021 budgeting cycle, Avista, PacifiCorp, Portland, and Puget took the
idiosyncratic and self-interested position that Talen Montana must operate Units 3 and 4 as if
they are being retired before January 1, 2026, when they lose a portion of their market for
Colstrip-produced electricity.

18. As Operator, Talen Montana is guided by the parties’ Ownership & Operation
Agreement (“O&O Agreement”), which provides that Colstrip should continue to operate as long
as it is capable of producing electricity consistent with PUP and not at an arbitrary date
determined by factors peculiar to a particular co-owner or group of co-owners.

19. Section 32 of the O&O Agreement confirms the parties’ intent to run Colstrip for
so long as it can produce electricity consistent with PUP. It does so by providing that the O&O
Agreement (and the parttes’ obligations under it, including the obligation to submit and approve
operating budgets) “shall continue for so long as the Project or any part thereof. . . is, or can be
made, capable of producing electricity consistent with Prudent Utility Practice or the
requirements of governmental agencies having jurisdiction.”

20. No one disputes that Colstrip is currently producing electricity consistent with
PUP. Nor has anyone claimed that Colstrip will become incapable of producing electricity

5

Complaint
Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 6 of 13

consistent with PUP after 2025. The focus of some co-owners on a 2025 retirement appears to
rest entirely on the inability to sell Colstrip-produced electricity to Washington customers after
2025 and to Oregon customers after 2029.

21. NorthWestern likewise has rejected the efforts of Avista, PacifiCorp, Portland,
and Puget to close Colstrip. It recently initiated an arbitration to “obtain a definitive answer to
the questions of what vote is required to close Units 3 and 4 and what is the obligation of each
co-owner to fund operations of the plant.”

22. Talen Montana, as Operator and a co-owner, looks forward to proving that
Colstrip need not be retired merely because some co-owners have a desire driven by
circumstances peculiar to them and external to Colstrip to abandon Colstrip and avoid their

obligations to fund their share of costs by 2025.

C. Avista, PacifiCorp, Portland, and Puget’s Invalid Petition to Compel Arbitration in
Washington

23. On February 9, 2021, NorthWestern provided notice that it intended to initiate an
arbitration within thirty days to resolve the dispute over whether Avista, PacifiCorp, Portland, or
Puget could force Colstrip to close in 2025,

24. On March 12, 2021, NorthWestern served an arbitration demand, which it
amended on April 2, 2021.

25. The co-owners engaged in preliminary negotiations about rules and procedures
for a potential arbitration, including during an introductory telephone call on March 30, 2021.

26. Talen Montana proposed a comprehensive agreement regarding a potential
arbitration and included in it a proposal that the parties agree to venue in Montana before a panel

of three arbitrators, which is what Montana law requires. A panel of three arbitrators is also

Complaint
oy

Case 1:21-cv-00058-SPW-TJC Document3 Filed 05/21/21 Page 7 of 13

more likely to reach a well-reasoned decision consistent with the law and the governing contract
than a single arbitrator.

27. By contrast, the other co-owners proposed that arbitration occur in Washington,
before a single arbitrator, and cited an arbitration provision in the O&O Agreement.

28. During the March 30 introductory call, the parties discussed the venue and panel
makeup proposals and scheduled a follow-up discussion for April 28, 2021.

29. On April 14, 2021—two weeks before the parties’ scheduled meeting to discuss
proposals regarding arbitration venue and procedures—Avista, PacifiCorp, Portland, and Puget
filed a lawsuit in the Superior Court of the State of Washington for Spokane County, seeking an
order compelling the co-owners to arbitrate in Washington under the Washington Uniform
Arbitration Act before a single arbitrator.

30. The filing came on the same day Avista, PacifiCorp, Portland, and Puget failed in
their aggressive lobbying effort to defeat Montana Senate Bill 265, which provides that “[a]n
agreement concerning venue involving an electrical generation facility in this state is not valid
unless the agreement requires that arbitration occur within the state before a panel of three
arbitrators selected under the Uniform Arbitration Act.” Senate Bill 265 is now law and
invalidates the arbitration provisions relied on by Avista, PacifiCorp, Portland, and Puget in the

Washington lawsuit.

D. The Court Should Enjoin the Parties to Comply with Montana Law

31. The attempt to compel the co-owners to arbitrate in Washington is invalid for a

number of reasons.

Complaint
Case 1:21-cv-00058-SPW-TJC Document3 Filed 05/21/21 Page 8 of 13

32. First, the O&O Agreement’s venue provisions allowing for arbitration in
Washington, § 18, and interpreting § 18 based on Washington law, § 34(c), are not enforceable
as a matter of law.

33. Montana Code § 27-5-323 provides that an “agreement concerning venue
involving an electrical generation facility in this state is not valid unless the agreement requires
that arbitration occur within the state before a panel of three arbitrators selected under the
Uniform Arbitration Act.” §.B. 265, 67th Leg. (Mont. 2021). The amendment became effective
upon passage and approval and applies retroactively to petitions to compel arbitration made on or
after January 1, 2021.

34. | The Montana Legislature declared a legislative purpose that “electrical generation
facilities located in Montana have significant implications for the economy, environment, and
health and welfare of Montana consumers;” and that “arbitration of disputes concerning Montana
electrical generation facilities outside of Montana threatens Montana’s laws, policies, and the
interests of Montana in securing and maintaining a reliable source of electricity.” This is
particularly true for Colstrip, which thousands of Montanans rcly on for both power and
economic opportunity.

35. Montana law therefore requires that this arbitration be venued in Montana (not
Washington), held before a panel of three arbitrators (not one), and governed by the Montana
Uniform Arbitration Act (not the Washington Uniform Arbitration Act).

36. Second, the Washington petition is premature under Section 18 of the O&O
Agreement. Even if it were valid, which it is not, O&O Agreement § 18 would allow a co-owner
to ask a Washington court to appoint an arbitrator only after it is clear that the co-owners “cannot
mutually agree upon [an] Arbitrator.” O&O Agreement § 18 (“If the Project Users cannot

8

Complaint
Case 1:21-cv-00058-SPW-TJC Document3 Filed 05/21/21 Page 9 of 13

mutually agree upon such Arbitrator, then upon petition of any Project User, such Arbitrator
shall be appointed by the Superior Court of the State of Washington, in and for the County of
Spokane.”).

37, No party has even proposed an arbitrator, so there cannot possibly be an impasse
in negotiations that would allow for the Washington lawsuit. The parties merely exchanged
proposals about the procedures for the arbitration, including the number of arbitrators, and then
agreed to table those discussions until after responsive pleadings were filed in the arbitration.

38. In their Washington petition, the Avista, PacifiCorp, Portland, and Puget did not
allege that the parties “cannot mutually agree” on selecting an arbitrator. Nor could they. As
their petition correctly acknowledges, Talen Montana “proposed that” the arbitration oceur in
Montana before a panel of three arbitrators.

39. Third, the Washington court does not have jurisdiction over this dispute.

40. That is because Talen Montana is not subject to personal jurisdiction in
Washington, there is not a sufficient case or controversy to support subject matter jurisdiction,
and potential disagreements in the future over budgeting decisions under the O&O Agreement
are neither sufficiently concrete nor properly resolved by an arbitrator before the decisions have
been timely presented and made.

Count 1: Declaratory Judgment

41. Talen Montana re-alleges J] 1-40.

42. There is a dispute among the parties regarding venue for the arbitration that
NorthWestern has demanded.

43. Montana Code § 27-5-323 provides that “An agreement concerning venue
involving an electrical generation facility in this state is not valid unless the agreement requires

9

Complaint
~ wee
5

Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/27/21 Page 10 of 13

that arbitration occur within the state before a panel of three arbitrators selected under the
Uniform Arbitration Act.”

44. Colstrip is an electrical generation facility located in Montana.

45. Under Montana law, the arbitration venue clauses of the O&O Agreement,
providing for arbitration in Washington State under the Washington Uniform Arbitration Act, are
invalid.

46. Any person interested under a written contract may have determined any question
of validity arising under the contract. Mont. Code § 27-8-202.

47, _Talen Montana therefore seeks an order declaring that Sections 18 and 34(c) of
the O&O Agreement are invalid under Montana Code § 27-5-323 insofar as they (1) require that
any arbitration be conducted in Washington; (2) permit a Washington court to appoint an
arbitrator; (3) require that any arbitration be governed by the Washington Uniform Arbitration
Act; (4) allow for arbitration by one rather than three arbitrators; or (5) otherwise allow the laws
or courts of Washington to influence where and how the arbitration proceeds.

Count 2: Conditional Petition to Compel Arbitration

48. Talen Montana re-alleges (ff 1-47.

49. It 1s too early to reasonably predict whether Colstrip will be capable of producing
electricity consistent with PUP after 2025. That determination will turn on various factors,
including the price of power, the price of coal, and the condition of the units, none of which can
be assessed this far in advance.

50. It is also too early to assess whether any potential decision to retire Colstrip at any

particular time is a correct or incorrect one. There is no formal proposal to close Colstrip and

10

Complaint
Case 1:21-cv-00058°SPW-TJC Document Filed 05/2i/21 Page 11 of 13
therefore any dispute over such a proposal or decision has not yet been sufficiently defined to
permit adjudication.

51. Nevertheless, Section 18 of the O&O Agreement provides: “Any controversies
arising out of or relating to this Agreement which cannot be resolved through negotiations
among the Project Users within thirty (30) days after inception of the matter in dispute shall,
upon demand of any Project User involved in the controversy, be submitted to an Arbitrator
having demonstrated expertise in the matter submitted.”

52. NorthWestern has served a Demand for Arbitration to resolve a dispute that it
contends is within the scope of that binding arbitration provision.

53. Montana Code § 27-5-323 requires that an arbitration be held in Montana before a
panel of three arbitrators selected under the Montana Uniform Arbitration Act.

54. Avista, PacifiCorp, Portland, and Puget are refusing to arbitrate in accordance
with Montana Code § 27-5-323. Instead, they filed a lawsuit in Washington seeking to compel
the owners to arbitrate in Washington under the Washington Uniform Arbitration Act. Their
petition asks a Washington court to enforce contractual venue provisions that are invalid under
Montana law.

55. Under the Montana Uniform Arbitration Act, on the application of a party
showing an agreement to arbitrate and the opposing party’s refusal to arbitrate, “the district court
shall order the parties to proceed with arbitration . ...” Mont. Code § 27-5-115(1).

56. | Talen Montana is entitled to an order conditionally compelling arbitration in
accordance with Montana Code § 27-5-323 and the Uniform Arbitration Act if and to the extent

the arbitration provisions in the O&O Agreement may survive enactment of Montana Code § 27-

11

Complaint
~~ [a

1

Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 12 of 13

5-323 and there is a sufficiently ripe and concrete dispute that is properly resolved at this time by

arbitration under the O&O Agreement. Mont. Code § 27-5-115.

Prayer for Relief

Talen Montana respectfully requests the following relief:

I.

A declaration that Sections 18 and 34(c) of the O&O Agreement are invalid
insofar as they (1) require that any arbitration be conducted in Washington; (2)
permit a Washington court to appoint an arbitrator; (3) require that any arbitration
be governed by the Washington Uniform Arbitration Act; (4) allow for arbitration
by one rather than three arbitrators; or (5) otherwise allow the laws or courts of
Washington to influence where and how the arbitration proceeds.

 

2. An order enjoining Defendants to comply with, and conditionally compelling
them to arbitrate in accordance with the O&O Agreement as modified by,
Montana Code § 27-5-323.
3. For such of its costs, fees, and expenses as may be awardable at law or in equity.
4. For such other and further relief as the Court deems just, equitable, and proper.
Dated: May 4, 2021 /s/Robert L. Sterup
Robert L. Sterup
Brown Law Firm, PC
315 North 24th Street

Complaint

Billings, Montana 59101
Telephone: (406) 248-2611
Facsimile: (406) 248-3128
rsterup@brownfirm.com

Barry Barnett (pro hac vice
application forthcoming)
Adam Carlis (pro hae vice
application forthcoming)
Susman Godfrey L.L.P.
1000 Louisiana, Suite 5100
Houston, Texas 77002

12
Case 1:21-cv-00058-SPW-TJC Document 3 Filed 05/21/21 Page 13 of 13

Complaint

13

Telephone: (713) 651-9366
Facsimile: (713) 654-6666
bbarnett@susmangodfrey.com
acarlis@susmangodfrey.com

Alexander P. Frawley (pro hac vice
application forthcoming)

Susman Godfrey L.L.P.

1301 Avenue of the Americas, 32 F]
New York, New York 10019-6023
Tel.: (212) 336-8330

Fax: (212) 336-8340
afrawley@susmangodfrey.com

Attorneys for Plaintiff Talen
Montana, LLC
